                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

STEVEN T. W.,                              §
                                           §
      Plaintiff,                           §
                                           §
v.                                         §         Case No. 3:18-cv-00030-BT
                                           §
NANCY A. BERRYHILL,                        §
Acting Commissioner of the                 §
Social Security Administration,            §
                                           §
      Defendant.                           §

                   MEMORANDUM OPINION AND ORDER

      Plaintiff Steven T. W. 1 filed a civil action seeking judicial review pursuant to

42 U.S.C. § 405(g) of a final adverse decision by the Commissioner of Social

Security. For the reasons explained below, the Commissioner’s decision is

AFFIRMED.

                                   Background

      Plaintiff alleges that he is disabled due to a variety of impairments, including

opioid use disorder, depression, and bipolar disorder. 2 Administrative Record 154-

55 (“A.R.”) (ECF No. 13-1). After his applications for disability insurance benefits



1    The Court uses only Plaintiff’s first name and last initial as instructed by the
May 1, 2018 Memorandum Re: Privacy Concern Regarding Social Security and
Immigration Opinions issued by the Committee on Court Administration and Case
Management of the Judicial Conference of the United States.
2     Plaintiff’s alleged impairments also include various physical impairments,
but his physical impairments are not at issue in this appeal. Pl.’s Br. 3 (ECF No.
19).
                                          1
and supplemental security income were denied initially and on reconsideration,

Plaintiff requested a hearing before an administrative law judge (“ALJ”). That

hearing took place in Dallas, Texas, on August 9, 2016. A.R. 152. At the time of the

hearing, Plaintiff was 45 years old. See id. 165. He has a high school education, can

communicate in English, and has past work experience as a valet, cashier,

installation technician, and ticket agent. Id.

      The ALJ found that Plaintiff was not disabled and, therefore, not entitled to

disability insurance benefits or supplemental security income. Id. 166-67. At step

one of the five-step sequential evaluation, 3 the ALJ found Plaintiff had not engaged

in substantial gainful activity since June 11, 2014. Id. 154. At steps two and three,

the ALJ found that Plaintiff had the severe impairments of gout, degenerative disc

disease of the lumbar spine, hypertension, affective disorders—bipolar disorder,

major depressive disorder, a mood disorder, and an adjustment disorder—as well



3   “In evaluating a disability claim, the Commissioner conducts a five-step
sequential analysis to determine whether (1) the claimant is presently working; (2)
the claimant has a severe impairment; (3) the impairment meets or equals an
impairment listed in appendix 1 of the social security regulations; (4) the
impairment prevents the claimant from doing past relevant work; and (5) the
impairment prevents the claimant from doing any other substantial gainful
activity.” Audler v. Astrue, 501 F.3d 446, 447-48 (5th Cir. 2007). The claimant
bears the initial burden of establishing a disability through the first four steps of
the analysis; at the fifth step, the burden shifts to the Commissioner to show that
there is other substantial work in the national economy that the claimant can
perform. Id. at 448; Copeland v. Colvin, 771 F.3d 920, 923 (5th Cir. 2014)
(citations omitted). A finding that the claimant is disabled or not disabled at any
point in the five-step review is conclusive and terminates the analysis. Copeland,
771 F.3d at 923 (citing Leggett v. Chater, 67 F.3d 558, 564 (5th Cir. 1995));
Lovelace v. Bowen, 813 F.2d 55, 58 (5th Cir. 1987) (citing Barajas v. Heckler, 738
F.2d 641, 643 (5th Cir. 1984) (per curiam)).
                                          2
as a substance abuse disorder, opioid addiction; nonetheless, the ALJ found that

his impairments, or combination of impairments, did not meet or equal the

severity of any listed impairment in the social security regulations. Id. 154-55. At

step four, the ALJ found Plaintiff had the residual functional capacity (“RFC”) to

perform a limited range of sedentary work and determined that he could not

perform his past work. Id. 160-65. At step five, relying on the testimony of a

vocational expert, the ALJ found that Plaintiff can work as an order clerk, an

optical goods assembler, and a lens inserter—jobs that exist in significant numbers

in the national economy. Id. 166.

      Plaintiff appealed the ALJ’s decision to the Appeals Council. The Council

affirmed. Id. 6. Plaintiff then filed this action in federal district court and argues

the ALJ erred in finding him not disabled because he failed to analyze the treating

sources’ opinions under 20 C.F.R. § 404.1527(c)’s factors when “rejecting” them;

as a result, Plaintiff contends that the RFC with respect to his mental limitations is

not supported by substantial evidence.

                                 Legal Standards

      Judicial “review of Social Security disability cases ‘is limited to two

inquiries: (1) whether the decision is supported by substantial evidence on the

record as a whole, and (2) whether the Commissioner applied the proper legal

standard.’” Copeland, 771 F.3d at 923 (quoting Perez v. Barnhart, 415 F.3d 457, 461

(5th Cir. 2005)); see also Ripley v. Chater, 67 F.3d 552, 555 (5th Cir. 1995) (citation

omitted). Substantial evidence is “more than a mere scintilla. It means such

                                          3
relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation

marks and citation omitted); see also Copeland, 771 F.3d at 923 (“Substantial

evidence is ‘more than a mere scintilla and less than a preponderance.’”) (quoting

Perez, 415 F.3d at 461). The Commissioner, and not the courts, resolves conflicts

in the evidence; thereafter, the Court may not “reweigh the evidence or try the

issues de novo.” Martinez v. Chater, 64 F.3d 172, 174 (5th Cir. 1995) (per curiam)

(citing Cook v. Heckler, 750 F.2d 391, 392-93 (5th Cir. 1985); Patton v.

Schweiker, 697 F.2d 590, 592 (5th Cir. 1983) (per curiam)). Accordingly, the

Court may not substitute its own judgment for the Commissioner’s, and it may

affirm only on the grounds that the Commissioner stated to support her decision.

Copeland, 771 F.3d at 923 (citing Cole v. Barnhart, 288 F.3d 149, 151 (5th Cir.

2002) (per curiam)).

                                    Analysis

      In July 2016, Ali Nazempoor, Ph.D., Plaintiff’s treating psychologist, opined

that Plaintiff’s mental impairments could be expected to interfere with his ability

to work from 10% up to 20% of the time, and that Plaintiff is significantly limited

in the ability to maintain attention for extended periods; sustain an ordinary

routine without special supervision; interact appropriately with the general public;

ask simple questions or request assistance; accept instructions and respond

appropriately to criticism from supervisors; get along with co-workers; respond

appropriately to changes in a routine work setting; and deal with normal work

                                         4
stress. A.R. 1393-94. Dr. Nazempoor further opined Plaintiff is extremely limited

with respect to his ability complete a normal work week without interruptions from

psychologically based symptoms and perform at a consistent pace without an

unreasonable number and length of rest periods. Id. 1393. Dr. Nazempoor opined

Plaintiff met listings 12.04 and 12.06. Id. 1037-47.

      In August 2016, Dhiren Patel, M.D., Plaintiff’s treating psychiatrist,

similarly opined that Plaintiff’s impairments could be expected to interfere with

his ability to work from 10% up to 20% of the time, and that he is significantly

limited in the ability to carry out short and simple instructions; maintain attention

for extended periods; sustain an ordinary routine without special supervision;

work in coordination with others without being unduly distracted; complete a

normal workday and workweek without interruptions from psychologically based

symptoms; interact appropriately with the general public; ask simple questions or

request assistance; accept instructions and respond appropriately to criticism from

supervisors; get along with co-workers; respond appropriately to changes in a

routine work setting; and deal with normal work stress. Id. 1378-79. Dr. Patel

further opined Plaintiff is extremely limited with respect to his ability to perform

activities within a schedule; maintain regular attendance; and be punctual within

customary tolerances. Id. 1378. Dr. Patel opined that Plaintiff met listing 12.04. Id.

1380-91.

      The ALJ specifically addressed Dr. Patel’s and Dr Nazempoor’s opinions in

his written decision, but he declined to give either opinion controlling weight.

                                          5
Instead, the ALJ found that, although Plaintiff had the mental RFC to understand,

remember, and carry out only simple tasks and instructions, his mental

impairments are not disabling, alone or in combination with his other physical

impairments. Id. 152. The ALJ did not find that any of Plaintiff’s impairments met

or equaled a listing. Id. 148.

      In his written decision, the ALJ explained:

             I have . . . considered the opinion of Dhiren Patel, D.O.,
             the claimant’s treating source at Solace Counseling
             Associates, that the claimant had a global assessment of
             functioning (GAF) score of 35, had marked limitations in
             the paragraph B criteria and had experienced three
             extended episodes of decompensation (Ex. B19F/5, 6,
             15).

             I give little weight to this assessment, even though Dr.
             Patel is a treating source, because he did not cite evidence
             in support of his assessment (Ex. B19F/5- 15). Also, his
             own treatment notes do not support marked limitations
             because, as will be discussed below, the claimant typically
             denied mood problems, complained only of anxiety, and
             exhibited only deficits in affect. Finally, other treatment
             notes of record are inconsistent with Dr. Patel’s
             assessment because, as will be discussed below, the
             claimant exhibited a normal mood and affect during
             mini­psychological examinations when he presented for
             treatment of his physical impairments.

             Because Dr. Patel’s treating source opinion is
             inadequately supported and inconsistent with
             substantial evidence of record, including his own
             treatment notes, this opinion will receive little weight (20
             CFR 404.1527 and 416.927).

             Similarly, another of the claimant’s treating sources, Ali
             Nazempoor, Ph.D., opined in July 2016 that the claimant
             had multiple impairments, a GAF score of 50, four or
             more extended episodes of decompensation, and extreme

                                          6
              limitation in the other paragraph B criteria (Ex. Bl 4F/2-
              12; B15F/1- 11). I give little weight to this opinion for
              many reasons. First, the claimant testified that he had
              only started seeing Dr. Nazempoor in March 2016, which
              means that Dr. Nazempoor has not established a
              longitudinal treating relationship with the claimant (20
              CFR 404.1527(c)(2) and 416.927(c)(2)). He attributed
              the claimant’s limitations, in part, to an intellectual
              disability (Ex. B14F/7), but the claimant has not even
              alleged such an impairment. In addition, again, the
              claimant has not experienced even one extended episode
              of decompensation, much less four.

              Finally, while Dr. Nazempoor cited anxiety, mood
              swings, sadness, and low energy with difficulty focusing,
              concentrating, finishing tasks, resting, and sleeping (Ex.
              Bl 4F/3; B15F/2), these are merely symptoms rather than
              objective findings because, again, the claimant only
              exhibited deficits in affect. Because this treating source
              opinion is inadequately supported and inconsistent with
              substantial evidence of record, including the claimant’s
              own allegations, it will receive little weight (20 CFR
              404.1527(c)(3), (4) and 416.927(c)(3), (4)).

Id. 157-58.

      The ALJ also thoroughly discussed the paragraph B criteria:

              ln activities of daily living, the claimant has mild
              restriction. The claimant reported during the application
              process, testified, and/or told doctors that he had no
              energy or motivation and had insomnia (Ex. B4E/2;
              B7E/2, 5; B4F/199, 205, 211; B5F/2). However, the
              claimant attributed his insomnia in large part to his pain
              (Ex. B4E/1; B7E/1). While he reported in connection with
              the application process that his lack of motivation caused
              him to go long periods without changing his clothes or
              showering and to have difficulty even getting up to use
              the restroom, he told his consultative examiner that he
              did not have problems maintaining personal hygiene and
              exhibited adequate hygiene at that time (Ex. 5E/5;
              B7E/2; B5F/2, 3). Accordingly, the claimant’s restriction


                                          7
in daily activities, if any, due to mental impairments is
only mild.

In social functioning, the claimant has mild difficulties.
The claimant reported during the application process,
testified, and/or told doctors that he had mood swings,
felt worthless, and was easily agitated with difficulty
controlling his emotions (Ex. B4E/7; B7E/7; B5F/2).
However, he testified that he would isolate instead of lash
out at others when he had these symptoms. Also, while
the claimant reported that he had no motivation to be
social and did not attend church, he also reported that he
had no difficulty getting along with others, could get
along okay with authority figures, had a good
relationship with his mother, confided in two friends and
his sister, and sometimes watched movies with his friend
(Ex. B4E/5-7; B7E/5-7; B5F/2).

Therefore, while the claimant has symptoms in this area
that are supported by deficits in affect discussed below
and that result in his preferring to be alone, he is still
capable of interacting appropriately with others when
necessary. Accordingly, he has only mild difficulty in his
ability to maintain social functioning.

With regard to concentration, persistence, or pace, the
claimant has moderate difficulties. The claimant
generally reported during the application process,
testified, and/or told doctors that he had difficulty
thinking clearly, expressing himself; remembering,
completing tasks, understanding, following instructions,
and handling stress or change (Ex. B4E/6, 7; B7E/6, 7;
B5F/2). The claimant’s field office interviewer observed
that the claimant had difficulty concentrating in that he
rambled in response to questions and would go off course
onto other subjects (Ex. Bl E/2), and this is consistent
with my observations of the claimant during the hearing.

However, the claimant was also quite articulate during
the hearing, was good at explaining himself, and
remembered dates well. While he reported during the
application process and/or testified that he could not
concentrate on reading, he reported that he could make

                            8
              it through a movie (Ex. B4E/6; B7E/5, 6). In addition, the
              claimant told his consultative examiner that he needed
              reminders to take medication and had difficulty
              managing finances (Ex. B5F/3). However, he reported
              during the application process that he did not need
              reminders to engage in personal care or take medication
              and could handle money as before (Ex. B4E/3-5; B7E/3-
              5). Finally, the claimant exhibited deficits in affect during
              mental status examinations and was irritable, overly
              talkative, or restless during hospitalizations, but his
              examinations were otherwise normal, including showing
              no deficits in thought process and content, memory, and
              concentration (Ex. B3F/3; B4F/207, 209; B5F/3, 4;
              B6F/7, 8, 11, 16, 24, 26; B8F/2, 6, 12, 20, 29, 31, 33, 35,
              37). The claimant’s apparent difficulty staying focused,
              primarily during conversations, and his deficits in affect
              show more than mild difficulty in his ability to maintain
              concentration, persistence, or pace. However, for the
              reasons discussed above, this difficulty is moderate
              rather than marked.

              As for episodes of decompensation, the claimant has
              experienced no episodes of decompensation that have
              been of extended duration. Again, the claimant was only
              hospitalized for two days in July 2014 (Ex. B4F/204),
              and in June 2015, he was only treated for four days (Ex.
              B6F/4; B8F/39).

              Because the claimant’s mental impairments do not cause
              at least two “marked” limitations or one “marked”
              limitation and “repeated” episodes of decompensation,
              each of extended duration, the “paragraph B” criteria are
              not satisfied.

Id. 157-60.

      Plaintiff argues that remand is appropriate because the ALJ failed to

consider the factors under 20 C.F.R. § 404.1527(c) when “rejecting” Dr. Patel’s and

Dr Nazempoor’s opinions in the absence of a controverting treating or examining

physician’s opinion. Pl.’s Br. 8-9, 19. Because of this alleged error, Plaintiff

                                           9
contends that the ALJ’s RFC regarding Plaintiff’s mental limitations is not

supported by substantial evidence. The Court will first address whether the ALJ

adequately considered § 404.1527(c)’s factors in giving the treating sources’

opinions “little weight,” before determining whether Plaintiff’s mental RFC is

supported by substantial evidence.

                                          A.

      With respect to claims filed before March 27, 2017, the ALJ must evaluate

medical opinion evidence in the manner prescribed by 20 C.F.R. § 404.1527. Under

§ 404.1527(a)(1), “[m]edical opinions are statements from acceptable medical

sources that reflect judgments about the nature and severity of your

impairment(s), including your symptoms, diagnosis and prognosis, what you can

still do despite impairment(s), and your physical or mental restrictions.”

Acceptable medical sources include licensed physicians—both medical and

osteopathic doctors—and licensed psychologists. 20 C.F.R. § 404.1502(a)(1)-(2). A

treating source “means your own acceptable medical source who provides you, or

has provided you, with medical treatment or evaluation and who has, or has had,

an ongoing treatment relationship with you.” 20 C.F.R. § 404.1527(a)(2). “A

treating source’s medical opinion is entitled to controlling weight if it is (1) ‘well-

supported by medically acceptable clinical and laboratory diagnostic techniques’

and (2) ‘not inconsistent with’ other substantial evidence.” Bentley v. Colvin, 2015

WL 5836029, at *7 (N.D. Tex. Sept. 30, 2015) (quoting 20 C.F.R.

§§ 404.1572(c)(2), 416.927(c)(2); citing Newton v. Apfel, 209 F.3d 448, 455 (5th

                                          10
Cir. 2000)). However, contrary to Plaintiff’s argument that “special deference . . .

must be accorded treating source opinions when they are not accorded controlling

weight,” ALJs are free to assign little or no weight to treating physicians’ opinions

for good cause. Newton, 209 F.3d at 455-56 (citing Greenspan v. Shalala, 38 F.3d

232, 237 (5th Cir. 1994)); Pl.’s Br. 26; Pl.’s Reply 2 (ECF No. 25). Good cause exists

when “relative to other experts . . . the treating physician’s evidence is conclusory,

is unsupported by medically acceptable clinical, laboratory, or diagnostic

techniques, or is otherwise unsupported by the evidence.” Newton, 209 F.3d at 456

(citing Brown v. Apfel, 192 F.3d 492, 500 (5th Cir. 1999); Greenspan, 38 F.3d at

237; Paul v. Shalala, 29 F.3d 208, 211 (5th Cir. 1994), overruled on other grounds

by Sims v. Apfel, 530 U.S. 103, 107 (2000)).

      Unless controlling weight is given to a treating source’s opinion per

§ 404.1527(c)(2), an ALJ is to consider the following factors in determining the

weight to give to “any medical opinion”: (1) the physician’s examining relationship;

(2) the nature and extent of the treatment relationship: length of treatment and

frequency of examination; (3) the support a medical source presents for its

opinion, in terms of objective evidence and explanation; (4) the consistency of the

opinion with the record as a whole; (5) the specialization of the physician; and (6)

other factors, including a medical source’s amount of understanding of “our

disability programs and their evidentiary requirements.” 20 C.F.R. § 404.1527(c).

Medical sources other than treating sources do not carry the same “considerable

weight,” but they still must be considered. See Robinson v. Astrue, 271 F. App’x

                                         11
394, 396 (5th Cir. 2008) (per curiam) (“Wong performed a one-time consultative

examination of Robinson and therefore is not due special deference as a treating

physician.”); Kneeland v. Berryhill, 850 F.3d 749, 760 (5th Cir. 2017).

      The Court finds the ALJ’s decision reflects that he adequately analyzed the

factors under 20 C.F.R. § 404.1527(c) before assigning “little weight” to Dr. Patel’s

and Dr. Nazempoor’s opinions. A.R. 157-58, 164. Plaintiff is correct that “‘absent

reliable medical evidence from a treating or examining physician controverting the

claimant’s treating specialist, an ALJ may reject the opinion of the treating

physician only if the ALJ performs a detailed analysis of the treating physician’s

views under the criteria set forth in 20 C.F.R. § 404.1527(d)(2).’” Kneeland, 850

F.3d at 760 (emphasis in original) (quoting Newton, 209 F.3d at 453) (noting that

the regulation currently appears at 20 C.F.R. § 404.1527(c)(2)); Pl.’s Br. 20.

Kneeland further counsels that “the regulations make clear that opinions from

examining physicians must be considered” and that “fundamentally, the ALJ

cannot reject a medical opinion without explanation.” Kneeland, 850 F.3d at 760

(citing Loza v. Apfel, 219 F.3d 378, 395 (5th Cir. 2000); Goodley v. Harris, 608

F.2d 234, 236 (5th Cir. 1979)) (internal quotation marks and brackets omitted).

      Here, however, the ALJ explains his decision to give both opinions “little

weight,” and his explanation demonstrates that he considered § 404.1527(c)’s

factors. The ALJ gave “little weight” to Dr. Patel’s opinion, “even though [he] is a

treating source,” because “he did not cite evidence in support of his assessment”;

“his own treatment notes do not support marked limitations”; and “other

                                         12
treatment notes of record are inconsistent with Dr. Patel’s assessment.” A.R. 157.

These reasons indicate that the ALJ considered the Dr. Patel’s examining

relationship with Plaintiff; the support he presented for his opinion, in terms of

objective evidence and explanation; and the consistency of the opinion with the

record as a whole. See 20 C.F.R. § 404.1527(c)(1), (3)-(4). The ALJ also mentioned

that Dr. Patel is “the claimant’s treating source at Solace Counseling Associations”

and cited to the treatment records from Solace Counseling, which evidences that

he considered the nature and extent of the treatment relationship and Dr. Patel’s

specialization. A.R. 157; 20 C.F.R. § 404.1527(c)(2), (5). It is clear, therefore, that

the ALJ considered the regulatory factors when determining the weight to assign

Dr. Patel’s opinion.

      Similarly, the ALJ also afforded “little weight” to Dr. Nazempoor’s opinion,

“another of the claimant’s treating sources,” because “Dr. Nazempoor had not

established a longitudinal relationship with the claimant”; “[h]e attributed the

claimant’s limitations, in part, to an intellectual disability, but the claimant has not

even alleged such an impairment”; and “the claimant has not experienced even one

extended episode of decompensation, much less four.” A.R. 158. In weighing Dr.

Nazempoor’s July 2016 opinion and determining that he had not established a

longitudinal relationship with Plaintiff, the ALJ noted “the claimant testified that

he had only started seeing Dr. Nazempoor in March 2016,” indicating that the ALJ

considered the Dr. Nazempoor’s examining relationship as well as the nature and

extent of the treatment relationship with. Id.; see 20 C.F.R. § 404.1527(c)(1)-(2).

                                          13
The ALJ’s acknowledgement that Dr. Nazempoor partly attributed Plaintiff’s

mental limitations to an intellectual disability, which the claimant had not alleged

as an impairment, and cited several of Plaintiff’s symptoms such as “sadness,

anxiety, and mood swings” without making objective findings, evidences that the

ALJ considered the support Dr. Nazempoor presented for his opinion, in terms of

objective evidence and explanation. See 20 C.F.R. § 404.1527(c)(3). Further, the

ALJ noted that Dr. Nazempoor’s opinion was inconsistent with the substantial

evidence of record. A.R. 158; see 20 C.F.R. § 404.1527(c)(4). And the ALJ

designated Dr. Nazempoor as a Ph.D., rather than an M.D., indicating the ALJ’s

awareness of Dr. Nazempoor’s specialty as a psychologist rather than a

psychiatrist. A.R. 158; see 20 C.F.R. § 404.1527(c)(5). Thus, while the ALJ perhaps

could have expanded upon his analysis of § 404.1527(c)’s factors, procedural

perfection is not required. See Taylor v. Astrue, 706 F.3d 600, 603 (5th Cir. 2012)

(per curiam) (citing Mays v. Bowen, 837 F.2d 1362, 1364 (5th Cir. 1988) (per

curiam)). Accordingly, the Court concludes that the ALJ adequately considered the

regulation’s factors when assigning both treating sources’ opinions “little weight.”

                                              B.

      Because Plaintiff asserts that the ALJ inadequately applied § 404.1527(c)’s

factors and gave “little weight” to the treating sources’ opinions, he maintains that

the ALJ’s mental RFC finding is not supported by substantial evidence. Pl.’s Reply

2. The Court concludes Plaintiff’s mental RFC is supported by substantial evidence.



                                         14
      “It is the responsibility of the ALJ to interpret ‘the medical evidence to

determine [a claimant’s] capacity for work.’” Fontenot v. Colvin, 661 F. App’x 274,

277 (5th Cir. 2016) (per curiam) (quoting Taylor, 706 F.3d at 603). “‘[T]he ALJ is

entitled to determine the credibility of medical experts as well as lay witnesses and

to weigh their opinions and testimony accordingly.’” Id. (brackets in original)

(quoting Moore v. Sullivan, 919 F.2d 901, 905 (5th Cir. 1990) (per curiam)). “If

supported by substantial evidence, the Commissioner’s findings are deemed

conclusive, and the court must accept them.” Jones v. Astrue, 851 F. Supp. 2d.

1010, 1015 (N.D. Tex. 2012) (citing Richardson, 402 U.S. at 390). Substantial

evidence in this context, “means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Richardson, 402 U.S. at 401

(citation omitted).

      Here, substantial evidence supports Plaintiff’s mental RFC. In making his

RFC determination, the ALJ gave state agency psychological consultants James

Murphy, Ph.D., and Matthew Wong, Ph.D.’s opinions “partial weight”; they found

that “the claimant could understand, remember, and carry out detailed but not

complex instructions; make basic decisions; attend and concentrate for extended

periods; interact with others; accept instructions; and respond to changes in a

routine work setting.” A.R. 157, 164, 241, 255, 273, 289. Plaintiff is correct that the

non-examining state agency consultants’ opinions taken alone would not be

substantial evidence. See Johnson v. Harris, 612 F.2d 993, 998 (5th Cir. 1980) (per

curiam) (“If it is true that the physicians who reported on [the claimant’s]

                                          15
condition did not even see him, this alone would not be substantial evidence on

which to base an administrative decision.”); Kneeland, 850 F.3d at 761 (quoting

Strickland v. Harris, 615 F.2d 1103, 1109 (5th Cir. 1980)) (“Yet, ‘the reports of

physicians who did not examine the claimant, taken alone, “would not be

substantial evidence on which to base an administrative decision.”‘“); but see Villa

v. Sullivan, 895 F.2d 1019, 1024 (5th Cir. 1990) (citing Ransom v. Heckler, 715

F.2d 989, 993-94 (5th Cir. 1983) (per curiam)) (“We believe an ALJ may properly

rely on a non-examining physician’s assessment when, as in this case, those

findings are based upon a careful evaluation of the medical evidence and do not

contradict those of the examining physician.”). Here, however, the ALJ did not

base his decision and RFC determination on Dr. Murphy and Dr. Wong’s opinions

alone. The ALJ’s RFC assessment is based on “the State agency medical

consultants’ opinions to some extent, the objective medical record, and the record

as a whole,” though the Court also finds that his RFC reflects the “little weight” he

accorded the treating sources’ opinions. A.R. 157-58, 164-65. The ALJ did not

completely reject the treating sources’ opinions; instead, he assigned them “little

weight” and explained his reasons for doing so, as mentioned above. Id. 157-58,

164. The resulting RFC reflects this “little weight” because, though the treating

sources’ and the state agency consultants’ opinions express varying degrees of

severity, they all agree that Plaintiff has “understanding and memory limitations,”

“concentration and persistence limitations,” “social interaction limitations,” as

well as “adaptation limitations,” which the ALJ accounted for in finding that

                                         16
Plaintiff had the RFC to “understand, remember, and carry out only simple tasks

and instructions.” A.R. 160, 239-40, 253-54, 271-72, 287-88; A.R.2 750-51, 765-66

(ECF No. 13-2).

      Additionally, in determining Plaintiff’s mental RFC, the ALJ considered

Plaintiff’s activities of daily living compared with his alleged mental limitations;

inconsistencies in Plaintiff’s reported psychological symptoms and alleged mental

limitations; and Plaintiff’s appearance at the hearing before him. The ALJ found

that Plaintiff’s report that “he had to sit down to put on pants and did not change

clothes daily, had difficulty getting in and out of the bath tub, showered with a

shower chair, prepared only simple or microwaveable meals, had difficulty doing

chores and walking around a grocery store, and often had help with lawn care,

household chores, and shopping,” partly due to his depression, to be inconsistent

with his activities of daily living, since he was able to attend “numerous medical

appointments of record,” “grocery shop some,” “do his laundry if his mother’s

caregiver did not do it,” and “[drive] two to three times per week.” A.R. 162; see

A.R. 189, 211-14, 410-12, 421, 427-31; A.R.2 194-96, 232, 236-37, 243, 256-57, 260-

63. Also contrary to his prior assertions, Plaintiff told the consultative examiner

that he had no problem maintaining personal hygiene. A.R. 158, 162; A.R.2 195.

      Regarding Plaintiff’s reported psychological symptoms and appearance at

the hearing, the ALJ noted that Plaintiff presented for treatment in July 2014 and

reported suffering from “depression, anxiety, and passive suicidal ideation.” A.R.

163; A.R.2 126, 141, 144-59. Plaintiff also “complained of depression and mania

                                        17
during his consultative exam and June 2015 hospitalization,” but during mental

health appointments, he “almost always reported that his mood was okay and

complained of only anxiety.” A.R. 163; A.R.2 194-96, 204-05, 221-223, 266, 268,

270, 276, 284, 293, 295, 297, 299, 301. The ALJ found the contradictions in

Plaintiff’s alleged mental limitations compared with his activities of daily living

and reported symptoms at mental health appointments inconsistent with

“debilitating   limitations   in   daily   activities.”   A.R.   158,   162-63.   These

inconsistencies, together with the ALJ’s own observation of Plaintiff’s “difficulty

answering the specific question asked during the hearing,” the partial weight given

to the state agency consultants’ opinions, and the little weight assigned the treating

sources’ opinions, support the ALJ’s RFC determination that Plaintiff is “limited

to understanding, remembering, and carrying out simple, not detailed, tasks and

instructions.” A.R. 160, 164. Accordingly, the Court concludes that Plaintiff’s

mental RFC is supported by substantial evidence.

                                    Conclusion

      The ALJ applied the correct legal standards, and substantial evidence

supports the ALJ’s decision that Plaintiff is not disabled within the meaning of the

Social Security Act. Therefore, the hearing decision is AFFIRMED in all respects.

      Signed March 28, 2019.


                                           _____________________________
                                           REBECCA RUTHERFORD
                                           UNITED STATES MAGISTRATE JUDGE


                                           18
